DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-11, 14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 10, 11, 14, and 18-19 of U.S. Patent No. 11,256,345 in view of Hesley (U.S.  6,193,196).
	In reference to claim 1, claim 1 of the Patent discloses a hand operated input device for a computer system, comprising: 
	a housing that includes an upper casing and a lower casing coupled to the upper casing; 
	wherein a flat horizontal support surface for an entire palm heel is integral to the upper casing and parallel to a bottom surface of the input device, 
	whereby in use a hand of a human user is in a relaxed, neutral position wholly on top of the input device and a wrist is generally stretched out flat and relaxed, wherein there is no pressure or compression placed on a median nerve in the hand, there is no tension or stress on a muscle in the hand, and there is no angle at the wrist to prevent a repetitive strain injury; and 
	there is no support surface for an upper or a middle palm area of the hand, a proximal finger segment, or an intermediate finger segment of the hand; therefore the upper and middle palm, metacarpal bones, MCP joints (knuckles), and proximal and intermediate finger segments do not touch the input device.
	Claim 1 of the Patent does not disclose there is no support surface for a metacarpal bone, a metacarpophalangeal (MCP) joint; and metacarpal bones, MCP do not touch the input device.
	In the same field of endeavor, Hesley discloses in Fig. 3B a palm support 210 and there is no support surface for PC joint, the metacarpal bones MPC do not touch the input device (there is no support for metacarpophalangeal joints (MCP) are situated between the metacarpal bones and the proximal phalanges of the fingers).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention not to provide the support for the MCP joint in claim 1 as taught by Hesley to reduce stress and helps to prevent injuries while not impeding the productivity of the computer users (col. 3, lines 11-14). 	
	In reference to claim 2, claim 2 of the patent discloses the input device of claim 1, whereby in use, the hand is not flat across or rolled inward over the input device, because there is no support surface for the palm of the hand and the hand is on top of the input device in the neutral relaxed cupped position, while maintaining the flat relaxed wrist position to prevent the repetitive strain injury.
	In reference to claim 3, claim 3 of the patent discloses input device of claim 1, wherein the palm heel support surface is configured such that the wrist is generally stretched out in the relaxed position and makes no contact with the input device, a desktop, a tabletop, or a mouse pad surface to eliminate pressure and rubbing against the wrist of the user's hand.
	In reference to claim 4, claim 4 of the patent discloses input device of claim 1, wherein the palm heel support surface is configured such that all of a weight of the user's hand and arm is supported only by the user's entire palm heel, whereby in use, because of a natural thickness of a thenar and hypothenar eminence muscles on each side of the median nerve in the palm heel, the weight and pressure from the user's hand and arm is not placed on the median nerve, or shared between the palm, metacarpals, proximal and intermediate finger segments, palm heel, wrist, or a forearm of the user; but the pressure and weight of the user's hand and arm is focused on the thicker, fleshy, palm heel of the user found in nature on each side of the median nerve.
	In reference to claim 5, claim 5 the input device of claim 1, wherein the housing is configured for manual movement by both the hand and arm of the user as one unit across a surface so as to permit a corresponding movement of a screen object on a display of the computer, wherein a lateral motion at the wrist of the user's hand created when moving a typical computer mouse by keeping a forearm of the user's hand stationary and moving just the hand is reduced.
	In reference to claim 9, claim 9 of the patent discloses the palm heel support surface is flat and does not pivot or move in any direction other than any flexibility in the material used for the palm heel support surface which keeps the palm heel, wrist, and a forearm parallel to a work surface while a corresponding shoulder and upper arm are relaxed and not stressed or flexed up or down.
	In reference to claim 10, claim 10 of the patent discloses a neck portion integrally extended between a pointing-device portion and the palm heel support surface, that may have a predetermined length to establish the relaxed cupped hand position wherein; the neck portion is not a support surface for any part of the hand therefore, a shape of the neck portion is only a cosmetic choice and may not be generally concave.	Patent claim 10 does not discloses neck portion with a measurement between approximately 2.0 inches and approximately 3.0 inches long. 	Hesley discloses the neck portion (D) and the length D ranges from about 1.27 cm (0.5 inch ) to about 7.62 cm (3 inches), and in one embodiment is 3.81 cm (1.5 inches); see col. 13, lines 20-22.
	In reference to claim 11, claim 11 of the patent discloses a top surface is configured with an aesthetically shaped concave neck portion that integrally extends to slope generally upwards to form the support surface for the entire palm heel.
	In reference to claim 14, claim 14 of the patent discloses whereby in use only a width of the user's palm heel and distal finger segments or finger tips touch the input device.	
	In reference to claim 18, claim 18 of the Patent discloses when applied to a vertical computer input device, wherein the horizontal palm heel support surface is only for a blade edge, ulnar edge side of the palm and palm heel, adjacent to a fifth digit of the user's hand to prevent pressure or rubbing the side edge of the user's hand, wrist, and forearm along a work surface or mouse pad.	
	In reference to claim 19, patent claim 19 discloses wherein a weight of the user's hand and arm is supported on the blade edge side of the user's palm and palm heel; and the horizontal palm heel support surface does not support a palmar side of the hand, a pinky finger, the finger segments, or the wrist of the user's hand, and may be symmetrical and centered around a pointing-device portion, or asymmetrical and more to one side of the pointing-device portion.
Claim(s) 6-8, 12-13, 15-17, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,256,345 in view of Hesley and of Fidali et al. (U.S. Patent No. 7,843,851).
	In reference to claim 6, claim 6 of the patent discloses the hand operated input system of claim 1, wherein a measurement from the top of the palm heel support surface to the bottom surface of the computer input device may have a predetermined height; wherein the user's hand still maintains the relaxed cupped position on top of the input device, while the palm heel is not at an angle to a work surface, and the palm heel, wrist, and forearm of the user are still parallel to the bottom surface of the computer input device, and an associated shoulder and upper arm of the user's hand are in a relaxed comfortable position; not flexed up or down, and not in a stressed position.
	Claim 6  of the Patent as modified does not disclose wherein a measurement from the top of the palm heel support surface to the bottom surface of the computer input device is between approximately 1.5 inches and approximately 2.5 inches high, notwithstanding this measurement can vary in height.
	In the same field of endeavor, Fidali discloses in Figs. 18A-B the measurement from the top of the palm heel support surface to the bottom surface is between .75 inches and 2.0 inches and between 1.25 inches to 1.75 inches (col. 11, lines 1-10).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified claim 6 of the Patent in view of the teaching of Fidali to comfort the and size of the hand and cheeks of the palm of the user (col. 11, lines 1-2).
	In reference to claim 7, claim 7 of the patent discloses  a measurement of the palm heel support surface or the entire computer input device may have a predetermined width, wherein the user can still depress, scroll, and manipulate a pointing device portion while the hand remains in the relaxed cupped position; and Filadi a measurement of the palm heel support surface is between approximately 2.0 inches and approximately 3.0 inches wide (Fidali discloses the  length of the ears, palm heel support,  in Fig. 16A and 16B preferably varies from between about 2.5 inches to about 3 inches. These lengths are chosen so that when in use, the cheeks of the palm rest comfortably on ears 31 and 31' (col. 9, lines 53-55]).
	
	In reference to claim 8, claim 8 of the patent discloses the hand operated input system of claim 1, wherein a measurement of the palm heel support surface or the entire computer input device may have a predetermined length, wherein the user can still depress, scroll, and manipulate a pointing device portions while the hand remains in the relaxed cupped position and the wrist remains stretched out and relaxed; and Filadi discloses a measurement of the palm heel support surface 52 and 52’ is between approximately .8 inch and approximately 1.75 inches long (Filadi discloses the width of the shape of the cushion 52 and 52’ have an identical shape of the of the top portions the ears 31 and 31'  (dimension c in FIG. 16A) may vary from about 1.3 inches to about 2.0 inches (col. 9, lines 61-63; and col. 10, lines 50-62).
 	 In reference to claim 12, claim 12 of the patent disclose a top surface of the palm heel support is positioned at a higher elevation or equal to the highest elevation of any other top surface along the upper casing, wherein a measurement between the top of the palm heel support surface and the top surface of a pointing-device portion may have a predetermined height to establish the relaxed cupped hand position.
	Claim 12 of the patent does not disclose a measurement between the top of the palm heel support surface and the top surface of a pointing-device portion is between approximately 0.75 inches and approximately 1.75 inches. 
	Filadi discloses the cushions 52 and 52’ (palm heel support surface) may be elevated higher than the maximum height of the curvilinear portion 55 (top surface of the pointing device) of the mouse. The height of the cushions 52 and 52' will vary depending upon the comfort and size of the hand and cheeks of the palm (the height of the top portion of the palm heel can be vary depending upon the comfort and the size of the hand and the cheek of the palm (col. 10, lines 66 -col. 11, lines 5).	
	 It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to vary measurement between the top of the palm heel support surface and the top surface of a pointing-device portion is between approximately 0.75 inches and approximately 1.75 as a matter of design choice to comfort a typical size of a user hand.
Furthermore, absent a showing of critically and/or unexpected result, it would been obvious make a measurement between the top of the palm heel support surface and the top surface of a pointing-device portion is between approximately 0.75 inches and approximately 1.75 inches as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range  is normally not desired toward patentable subject matter. 

	In reference to claim 13, patent claim 13 discloses a modification to provide the palm heel support surface is adaptable to a low profile computer input device and generally adaptable to hand operated computer input devices
	In reference to claim 15, patent claim 15 discloses the user's fingers are allowed to freefall down on to the input device to use the finger tips or distal finger segments to more easily select a button, wheel, ball, knob, and other control surfaces on the computer input device because; the user's palm, metacarpals, and proximal and intermediate finger(s) segments do not touch the computer input device, and the palm heel of the user's hand is elevated to a highest or equal to the highest surface on a top surface of the input device.
	In reference to claim 16, Patent claim 16 discloses the fingers from a MCP joint (knuckles) forward are freely leveraged downward eliminating any strain to press, scroll, or otherwise select widgets on the computer input device surface whereby: the user's hand is cupped and relaxed on top of the computer input device, an angle between the user's palm heel and a work surface is eliminated, and the palm heel is on or equal to the highest point on the top surface of the computer input device.
	In reference to claim 17, patent claim 17 discloses when applied to the input device with a tracking ball, the height of the flat horizontal palm heel support surface relative to the top surface of the tracking ball; allows the hand of the user to be cupped on top of the input device, wherein the tracking ball is moved with the user's distal finger segments, while maintaining the palm heel parallel to the work surface, and the stretched out relaxed wrist position.
	In reference to claim 20,  claim 18 of the Patent discloses the horizontal palm heel support surface is only for a blade edge, ulnar edge side of the palm and palm heel; claim 18 of the patent does not disclose the support surface of the ulna edge side of the user palm and palm heel is between approximately 2.25 inches long and approximately 4.0 inches long and withstanding the length the support surface can vary in length to support different sizes of the human hand, wherein the user’s wrist and fore arm are not touching any surface
	Filadi discloses in Figs. Figs. 16A and 16B that the support surface 52 and 52’ (the palm rest 52 and 52’ have and identical shape with ears 31 and 31’(col. 10, lines 45-60) of the palm heel may be vary in length and the width, and the length are chosen so that when in use, the cheek of the palm rest comfortably  on supports 31 and 31’ (col. 9, lines 53-63); and Figs. 5 and 6 show the user’s wrist and forearm are not touching any surface;
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed to the vary the measurement of the support surface of the ulna edge side of the user palm and palm heel is between approximately 2.25 inches long and approximately 4.0 inches as a matter of design choice to comfort a size of a typical user.
Furthermore, absent a showing of critically and/or unexpected result, it would been obvious make the measurement of the support surface of the ulna edge side of the user palm and palm heel is between approximately 2.25 inches long and approximately 4.0 inches as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range  is normally not desired toward patentable subject matter. 

	In reference to claim 21, claim 18 of the patent discloses the support surface is only for ulna edge side of the palm and the palm heel. Claim 18 of the patent does not disclose a measurement of the support surface for the ulnar edge side of the user's palm and palm heel is between approximately 1.0 inch and approximately 1.75 inches wide, and between approximately 0.5 inches and approximately 1.25 inches in height, notwithstanding this support surface can vary in width and height to support different sizes of the human hand, wherein the user's corresponding shoulder remains in an ergonomically aligned position; not stressed up or down.
	Filadi discloses in Figs. 16A and 16B that the support surface 52 and 52’ (the palm rest 52 and 52’ have and identical shape with ears 31 and 31’(col. 10, lines 45-60) of the palm heel may be vary in length and the width, and the length are chosen so that when in use, the cheek of the palm rest comfortably  on supports 31 and 31’ (col. 9, lines 53-63) and the height of the support surface will vary height depending upon the comfort and the size of the hand and cheeks (col. 11, lines 1-10); and the invention of Filadi related to  methods of reducing CTS associated with the use of a mouse or other input device have relied on supporting the palm, wrist, forearm and/or shoulder to alleviate stress which is supposed to result is less fatigue (col. 2, lines 12-15, and 31-36).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed to vary the measurement of the support surface for the ulnar edge side of the user's palm and palm heel is between approximately 1.0 inch and approximately 1.75 inches wide, and between approximately 0.5 inches and approximately 1.25 inches in height the matter of design choice upon comfort a typical hand of a typical user.
Furthermore, absent a showing of critically and/or unexpected result, it would been obvious the measurement of the support surface for the ulnar edge side of the user's palm and palm heel is between approximately 1.0 inch and approximately 1.75 inches wide as was judicially recognized with IN RE ROSE, 105 USPQ 237 (CCPA 1955) which recognizes that the change in size or range  is normally not desired toward patentable subject matter. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (CN 210666715), hereinafter He.
In reference to claim 20, He discloses in Fig. 1 a hand operated input device (mouse in Fig. 1) for a computer system, whereby a bottom surface may be continuously flat or may have at least one concave portion (2) to reduce friction against a floor (the first concave 2 and the second contact area of the recess 3 of the set can reduce the lower shell 1 the outer bottom surface and the outer contact, the friction force so as to reduce the lower shell 1 the outer bottom surface in contact with the outside, so as to reduce the friction force when the mouse is used, improved the comfort during use); see description for Fig. 1 in Specific implementation and method, page 7, lines 11-18.
Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Willat et al. (U.S. Patent No.7.304,636) discloses a mouse (14) for a computer system comprising a bottom surface with concave, arch-like manner, for reduce friction against contacting surface for reducing repetitive stress injuries (col. 2, lines 15-23).
	Suh (US 2003/00234765) discloses a vertical mouse in Fig. 1 comprising base 12 with channel 47 to accommodate the outer surface of a user's hand from the wrist to the tip of the pinky finger (¶ [27]).
	Ma et al. (US 20050099390) discloses a vertical input device in Fig. 1 has a bottom flat surface (14) with low friction material to reduce the friction of the mouse for sliding across a surface (see ¶ [26]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692